No. 82-167
         IN THE SUPREME COURT OF THE STATE OF MONTANA
                             1982


STATE OF MONTANA,
                        Plaintiff and A~pellant,
      vs .
WILLIAM PRZYBYLOWICZ,
                        Defendant and Respondent.


Appeal from:   District Court of the Fourth Judicial District,
               In and for the County of Ravalli
               Honorable James R. Wheelis, Judge presiding.
Counsel of Record:
     For Appellant:
         Hon. Mike Greely, Attorney General, Helena, Montana
         Robert B. Brown, County Attorney, Hamilton, Montana
     For Respondent:
         Smith, Connor and Van Valkenberg, Missoula, Montana
         Fred Van Valkenberg, Missoula, Montana


                           Submitted on briefs:     September 30, 1982
                                       Decided:     December 9, 1982
PER CURIAPI:

           On    October           7,    1961,       a    jury          convicted          defendant,

W i l l i a m P r y z b y l o w i c z and h i s w i f e ,        Heidi,         of   criminal m i s -

c h i e f and a r s o n .         D e f e n d a n t , B i l l P r y z b y l o w i c z , o r a l l y moved

at    the       November         27,     1981,     sentencing hearing                 t o have h i s

v e r d i c t s s e t a s i d e and t h e c h a r g e s a g a i n s t h i m s e l f d i s m i s s e d

for       lack    of     sufficient          evidence         to        support      the    verdicts.

The c o u r t t o o k d e f e n d a n t ' s m o t i o n u n d e r a d v i s e m e n t a n d p r o -

ceeded t o s e n t e n c e each defendant t o e i g h t y e a r s i n p r i s o n

and suspended t h e s e n t e n c e s .

           In    order       to     be    properiy         before         the    District         Court,

d e f e n d a n t ' s m o t i o n s h o u l d h a v e b e e n made p u r s u a n t t o s e c t i o n

46-16-702(2),             MCA,     m o t i o n f o r a new t r i a l .          That s e c t i o n re-

q u i r e s t h a t such a motion be i n w r i t i n g , be s p e c i f i c regard-

i n g t h e g r o u n d s t h e r e f o r , b e made w i t h i n t h i r t y d a y s f o l l o w -

i n g t h e v e r d i c e and t h a t r e a s o n a b l e n o t i c e o f t h e m o t i o n b e

given the State.

           None o f t h o s e r e q u i r e m e n t s w e r e met h e r e .                The m o t i o n

t o dismiss            t h e c h a r g e s and s e t a s i d e t e h v e r d i c t s           against

B i l l   Pryzbylowicz             was made o r a l l y ,          fifty-seven             days    after

e n t r y of     the verdicts.                l\lo n o t i c e o f       t h e m o t i o n was g i v e n

the State.              Therefore,          d e f e n d a n t ' s m o t i o n was n o t p r o p e r l y

b e f o r e t h e c o u r t , and t h e c o u r t s h o u l d n o t h a v e r u l e d on i t .

           I t is i r r e l e v a n t t h a t t h e S t a t e f a i l e d t o complain of

the       procedural         process        employed         by d e f e n d a n t p r i o r       t o the
S t a t e ' s appeal t o t h i s Court.                  The p r o c e d u r a l e r r o r was s u c h

t h a t t h e motion s h o u l d n e v e r have been b e f o r e t h e D i s t r i c t

Court.

           The    January          26,     1982,      order        of     the    Fourth       Judicial

D i s t r i c t Court is vacated.                    T h i s case i s remanded t o t h a t
court   for   reinstatement   of   the   jury   verdict   against

defendant.